Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 09/29/2020. In virtue of this communication, claims 1-20 filed on 09/08/2020 are currently pending in the instant application.
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 09/29/2020 ,11/18/2020, and 09/29/2021 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 09/29/2020 have been reviewed by Examiner and they are acceptable.
 
				Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data generation unit”, “storage unit”, “mahangement unit”, in claim 1, “data generation unit” in claims 2-6,8, 10-12,14, 16,18,19, “output unit”, in claim9, “management unit”, in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

					Claim objection
Claim 3 is objected to because of the following informalities:  limitation “location time”, in line 3, is a typographical issue. examiner suggests amending the claim to “location and time”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  limitation “location time”, in line 3 and 5 is a typographical issue, examiner suggests amending the claim to “location and time”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the limitation "the person who is working " in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 7-10, 12-14, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miwa (US 2018/0239953)

As per claim 1, Miwa discloses “An information management system comprising: a photographing device installed in a target space;” (Miwa, ¶[0010], discloses A smart-security digital system according to the present invention prevents shoplifting of a habitual shoplifter or the like by monitoring videos shot by monitor cameras installed to shoot a predetermined monitoring target area in a store)
 “a data generation unit configured to extract a person in the target space based on a characteristic of the person included in an image captured by the photographing device,” (Miwa, ¶[0010], discloses a facial image storing means that accumulates facial images of suspicious behavior persons. ¶[0064], discloses the face information DB 160 accumulates facial images (face information) of suspicious behavior persons, and store concerned persons, etc. ¶[0113], discloses A person who is going to shoplift checks first whether or not a monitor camera is present at an out-of-sight place. A person who is going to shoplift moves his/her face, eyes, and visual line excessively frequently to check the presence of a monitor camera. In addition, before shoplifting, the person checks a location of a target item, a layout of a sales floor, a situation, and presence/absence and locations of employees and security guards. Therefore, a person who conspicuously needlessly moves, looks around to perform shoplifting, or stays for a while as compared with shoppers, is registered as a suspicious behavior person.)
 “and generate person data associated with the person that has been extracted; a storage unit configured to store the person data generated by the data generation unit;” (Miwa, ¶[0112]-[0113], discloses In step S2, the face authentication function unit 111 of the control unit 110 registers suspicious behavior persons. Registration of suspicious behavior persons uses, for example, numbers of eye contacts, and looking into a camera. A person who is going to shoplift checks first whether or not a monitor camera is present at an out-of-sight place. A person who is going to shoplift moves his/her face, eyes, and visual line excessively frequently to check the presence of a monitor camera. In addition, before shoplifting, the person checks a location of a target item, a layout of a sales floor, a situation, and presence/absence and locations of employees and security guards. Therefore, a person who conspicuously needlessly moves, looks around to perform shoplifting, or stays for a while as compared with shoppers, is registered as a suspicious behavior person. ¶ [0111], discloses the facial characteristics are acquired and registered by being stored in the face information database DB 160.)
 “and a management unit configured to manage information about the person existing in the target space based on the person data.” (Miwa, ¶s [0124]-[0125], discloses in step S23, the face authentication function unit 111 of the control unit 110 collates, for authentication, a facial image of a person shot by the monitor camera 11 with facial images of habitual shoplifters or suspicious behavior persons accumulated in the face information DB 160. When a result of collation by the face authentication function unit 111 is a match, in Step S24, the control unit 110 acquires positional information of employees close to the habitual shoplifter or suspicious behavior person from the position determination unit 113.)

As per claim 2, in view of claim 1, Miwa discloses “wherein the data generation unit is further configured to extract a location of the person included in the image captured by the photographing device, and the person data includes information about the location of the person.”(Miwa, ¶[0076], discloses a position determination unit 113 (positional information acquiring means) that determines positions of a habitual shoplifter, suspicious behavior person and employees. ¶[0125], discloses the control unit 110 acquires positional information of employees close to the habitual shoplifter or suspicious behavior person from the position determination unit 113.)

As per claim 4, in view of claim 1, Miwa discloses “wherein the data generation unit is further configured to extract behavior content regarding the person included in the image captured by the photographing device, and the person data includes information about the behavior content of the person that has been extracted.” (Miwa, ¶[0112]-[0113], discloses In step S2, the face authentication function unit 111 of the control unit 110 registers suspicious behavior persons. Registration of suspicious behavior persons uses, for example, numbers of eye contacts, and looking into a camera. A person who is going to shoplift checks first whether or not a monitor camera is present at an out-of-sight place. A person who is going to shoplift moves his/her face, eyes, and visual line excessively frequently to check the presence of a monitor camera. In addition, before shoplifting, the person checks a location of a target item, a layout of a sales floor, a situation, and presence/absence and locations of employees and security guards. Therefore, a person who conspicuously needlessly moves, looks around to perform shoplifting, or stays for a while as compared with shoppers, is registered as a suspicious behavior person. ¶ [0111], discloses the facial characteristics are acquired and registered by being stored in the face information database DB 160.)


As per claim 7, in view of claim 4, Miwa discloses “wherein the person data includes information about a history of the behavior content of the person that has been extracted.” (Miwa, ¶ [0102], discloses the identified person tracking unit 115 detects a person identified to be a habitual shoplifter or suspicious behavior person by tracking with the plurality of monitor cameras 11, and checks a movement history in the monitoring target area. The identified person tracking unit 115 tracks movement of the habitual shoplifter or suspicious behavior person in the monitoring target area, and if the habitual shoplifter or suspicious behavior person distances himself/herself from the position of the closest mobile terminal device 30 by a predetermined distance, transmits information regarding the habitual shoplifter or suspicious behavior person to another mobile terminal device 30. ¶ [0111], discloses a person who has a history of shoplifting in a store of a company in question is registered in advance as a habitual shoplifter in the face information DB 160.)


As per claim 8, in view of claim 1, Miwa discloses “wherein the data generation unit is further configured to extract work content in an information processing device with respect to the person who is working using the information processing device, and the person data includes information about the work content in the information processing device with respect to the person included in the image captured by the photographing device.” (Miwa, ¶[0016], discloses by acquiring positional information of employees in the monitoring target area by authentication of authentication tags that the employees carry with them by a plurality of RFID readers installed in the monitoring target area, or positional information from GPS function units that the mobile terminal devices comprise, the positional information acquiring means can acquire positional information of the employees by a simple configuration. ¶ [0105], discloses the transmission control unit 116 transmits to an employee closest to the position of a habitual shoplifter or suspicious behavior person a sound/a moving image/positional information of the suspicious behavior person (information of a layout having marking thereon) by e-mail.)

As per claim 9, in view of claim 1, Miwa discloses “further comprising: an output unit configured to output the person data.” (Miwa, ¶[0142], discloses Step S105, the control unit 110 outputs a control signal to the image processing unit 170 to make a mobile terminal device 30 of an employee who rushes to the scene zoom in a sub-screen (FIG. 2A) displaying a video of a habitual shoplifter or suspicious behavior person shot by the monitor camera 30 to the size of the display screen 50 of the mobile terminal device 30.

As per claim 10, in view of claim 1, Miwa discloses “wherein the data generation unit is further configured to extract the person based on a movement of the person in the target space.” (Miwa, ¶[0112]-[0113], discloses In step S2, the face authentication function unit 111 of the control unit 110 registers suspicious behavior persons. Registration of suspicious behavior persons uses, for example, numbers of eye contacts, and looking into a camera. A person who is going to shoplift checks first whether or not a monitor camera is present at an out-of-sight place. A person who is going to shoplift moves his/her face, eyes, and visual line excessively frequently to check the presence of a monitor camera. In addition, before shoplifting, the person checks a location of a target item, a layout of a sales floor, a situation, and presence/absence and locations of employees and security guards. Therefore, a person who conspicuously needlessly moves, looks around to perform shoplifting, or stays for a while as compared with shoppers, is registered as a suspicious behavior person. ¶ [0111], discloses the facial characteristics are acquired and registered by being stored in the face information database DB 160.)

As per claim 12, in view of claim 1, Miwa discloses “wherein the data generation unit includes a learning unit configured to learn a characteristic of the person based on the image captured by the photographing device.” (Miwa, ¶[0112]-[0113], discloses In step S2, the face authentication function unit 111 of the control unit 110 registers suspicious behavior persons. Registration of suspicious behavior persons uses, for example, numbers of eye contacts, and looking into a camera. A person who is going to shoplift checks first whether or not a monitor camera is present at an out-of-sight place. A person who is going to shoplift moves his/her face, eyes, and visual line excessively frequently to check the presence of a monitor camera. In addition, before shoplifting, the person checks a location of a target item, a layout of a sales floor, a situation, and presence/absence and locations of employees and security guards. Therefore, a person who conspicuously needlessly moves, looks around to perform shoplifting, or stays for a while as compared with shoppers, is registered as a suspicious behavior person. ¶ [0111], discloses the facial characteristics are acquired and registered by being stored in the face information database DB 160. Examiner notes based on suspicious behavior of the person such as checking whether or not a monitor camera is presented the system learns (identifies) the person as suspicious person/shoplifter.)
As per claim 13, in view of claim 1, Miwa discloses “wherein the management unit is further configured to individually generate person history data regarding a location history or a behavior history with respect to the person existing in the target space based on the person data stored in the storage unit.” (Miwa, ¶ [0111], discloses a person who has a history of shoplifting in a store of a company in question is registered in advance as a habitual shoplifter in the face information DB 160. Specifically, the face authentication function unit 111 acquires, from face regions, information representing humans' facial characteristics (face information) to be used for face authentication, and registers the information in the face information DB 160 in association with the individual images.)

As per claim 14, in view of claim 1, Miwa discloses “wherein the photographing device includes a plurality of photographing devices, the data generation unit is further configured to identify the characteristic of the person based on the image captured by the plurality of photographing devices. (Miwa, ¶[0037], discloses a smart-security digital system 1000 comprises a plurality of monitor cameras 11 installed on a ceiling, etc., of a monitoring target area, ¶ [0068], discloses he image processing unit 170 performs an image synthesis processing to arrange videos of persons and videos of a monitoring area shot by the plurality of monitor cameras 11 in a matrix.. ¶ [0102], discloses the identified person tracking unit 115 detects a person identified to be a habitual shoplifter or suspicious behavior person by tracking with the plurality of monitor cameras 11.)

As per claim 17, in view of claim 2, Miwa discloses “wherein the data generation unit is further configured to extract behavior content regarding the person included in the image captured by the photographing device, and the person data includes information about the behavior content of the person that has been extracted.” (Miwa, ¶[0112]-[0113], discloses In step S2, the face authentication function unit 111 of the control unit 110 registers suspicious behavior persons. Registration of suspicious behavior persons uses, for example, numbers of eye contacts, and looking into a camera. A person who is going to shoplift checks first whether or not a monitor camera is present at an out-of-sight place. A person who is going to shoplift moves his/her face, eyes, and visual line excessively frequently to check the presence of a monitor camera. In addition, before shoplifting, the person checks a location of a target item, a layout of a sales floor, a situation, and presence/absence and locations of employees and security guards. Therefore, a person who conspicuously needlessly moves, looks around to perform shoplifting, or stays for a while as compared with shoppers, is registered as a suspicious behavior person. ¶ [0111], discloses the facial characteristics are acquired and registered by being stored in the face information database DB 160.)

As per claim 19, in view of claim 3, Miwa discloses “wherein the data generation unit is further configured to extract behavior content regarding the person included in the image captured by the photographing device, and the person data includes information about the behavior content of the person that has been extracted.” (Miwa, ¶[0112]-[0113], discloses In step S2, the face authentication function unit 111 of the control unit 110 registers suspicious behavior persons. Registration of suspicious behavior persons uses, for example, numbers of eye contacts, and looking into a camera. A person who is going to shoplift checks first whether or not a monitor camera is present at an out-of-sight place. A person who is going to shoplift moves his/her face, eyes, and visual line excessively frequently to check the presence of a monitor camera. In addition, before shoplifting, the person checks a location of a target item, a layout of a sales floor, a situation, and presence/absence and locations of employees and security guards. Therefore, a person who conspicuously needlessly moves, looks around to perform shoplifting, or stays for a while as compared with shoppers, is registered as a suspicious behavior person. ¶ [0111], discloses the facial characteristics are acquired and registered by being stored in the face information database DB 160.)

As per claim 20, in view of claim 6, Miwa discloses “wherein the person data includes information about a history of the behavior content of the person that has been extracted.” (Miwa, ¶ [0102], discloses the identified person tracking unit 115 detects a person identified to be a habitual shoplifter or suspicious behavior person by tracking with the plurality of monitor cameras 11, and checks a movement history in the monitoring target area. The identified person tracking unit 115 tracks movement of the habitual shoplifter or suspicious behavior person in the monitoring target area, and if the habitual shoplifter or suspicious behavior person distances himself/herself from the position of the closest mobile terminal device 30 by a predetermined distance, transmits information regarding the habitual shoplifter or suspicious behavior person to another mobile terminal device 30. ¶ [0111], discloses a person who has a history of shoplifting in a store of a company in question is registered in advance as a habitual shoplifter in the face information DB 160.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 3, 5, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2018/0239953), in view of Alexander et al. (US 2002/0143938)

As per claim 3, in view of claim 1, Miwa does not explicitly disclose the following which would have been obvious in view of Alexander from similar field of endeavor “wherein the data generation unit is further configured to extract location time of the person included in the image captured by the photographing device, and the person data includes information about the location time of the person that has been extracted.” (Alexander, ¶[0088], discloses the integrated information system 30 associates the current location of a person on a monitored facility with location, time and/or video data to generate a record of the person's movement within the facility.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Alexander technique of security monitoring into Miwa technique to provide the known and expected uses and benefits of Alexander technique over smart digital safety technique of Miwa. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Alexander to Miwa in order to provide effective and accurate security monitoring system. (Refer to Alexander paragraph [0007].)


As per claim 5, in view of claim 1, Miwa does not explicitly disclose the following which would have been obvious in view of Alexander from similar field of endeavor “wherein the data generation unit is further configured to extract location time and behavior content of the person included in the image captured by the photographing device, and the person data includes information about the location time and the behavior content of the person that has been extracted.” (Alexander, ¶[0088], discloses the integrated information system 30 associates the current location of a person on a monitored facility with location, time and/or video data to generate a record of the person's movement within the facility. ¶[0082], a need for generating an accurate record of the movement of the object within a facility/premises. Additionally, there is a further need to monitor the movement of objects within a monitored area to mitigate the unauthorized movement of objects. Examiner notes the person’s movement would be interpreted as behavior such as unauthorized entry, etc.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Alexander technique of security monitoring into Miwa technique to provide the known and expected uses and benefits of Alexander technique over smart digital safety technique of Miwa. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Alexander to Miwa in order to provide effective and accurate security monitoring system. (Refer to Alexander paragraph [0007].)


As per claim 16, in view of claim 2, Miwa does not explicitly disclose the following which would have been obvious in view of Alexander from similar field of endeavor “wherein the data generation unit is further configured to extract location time of the person included in the image captured by the photographing device, and the person data includes information about the location time of the person that has been extracted.” (Alexander, ¶[0088], discloses the integrated information system 30 associates the current location of a person on a monitored facility with location, time and/or video data to generate a record of the person's movement within the facility.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Alexander technique of security monitoring into Miwa technique to provide the known and expected uses and benefits of Alexander technique over smart digital safety technique of Miwa. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Alexander to Miwa in order to provide effective and accurate security monitoring system. (Refer to Alexander paragraph [0007].)

As per claim 18, in view of claim 2, Miwa does not explicitly disclose the following which would have been obvious in view of Alexander from similar field of endeavor “wherein the data generation unit is further configured to extract location time and behavior content of the person included in the image captured by the photographing device, and the person data includes information about the location time and the behavior content of the person that has been extracted.” (Alexander, ¶[0088], discloses the integrated information system 30 associates the current location of a person on a monitored facility with location, time and/or video data to generate a record of the person's movement within the facility. ¶[0082], a need for generating an accurate record of the movement of the object within a facility/premises. Additionally, there is a further need to monitor the movement of objects within a monitored area to mitigate the unauthorized movement of objects. Examiner notes the person’s movement would be interpreted as behavior such as unauthorized entry, etc.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Alexander technique of security monitoring into Miwa technique to provide the known and expected uses and benefits of Alexander technique over smart digital safety technique of Miwa. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Alexander to Miwa in order to provide effective and accurate security monitoring system. (Refer to Alexander paragraph [0007].)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2018/0239953),hereinafter, Miwa 953, in view of Miwa (PCT/JP2016/064462), herein the (US 2018/0308326), hereinafter Miwa 326 has been utilized as an English equivalent. 

As per claim 6, in view of claim 4, Miwa 953 does not explicitly disclose the following which would have been obvious in view of Miwa 326 from similar field of endeavor “wherein the data generation unit is further configured to extract a conversation partner as the behavior content with respect to the person included in the image captured by the photographing device.” (Miwa 326, ¶ [0327], discloses the monitoring device 100 receives the emergency signal and shifts to emergency situation control. In detail, the monitoring camera 221 installed in the valuable item sales area in the block Z3 on the 3rd floor is activated to shoot the criminal persons B, C, and D, and the microphone 224 picks up conversation between the criminal persons and the relevant person. )

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Miwa 326 technique of smart digital monitoring into Miwa 953 technique to provide the known and expected uses and benefits of Miwa 326 technique over smart digital security technique of Miwa 953. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Miwa 326 to Miwa953 in order to monitor the status of a facility by taking-in information from a safety-related device installed in the facility, and safely guides evacuation of persons relevant to the facility from a fire or a suspicious person . (Refer to Miwa 326 paragraph [0001].)

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2018/0239953), in view of Abernathy et al. (US 2018/0050229)

As per claim 15, in view of claim 1, Miwa does not explicitly disclose the following which would have been obvious in view of Abernathy from similar field of endeavor “wherein the photographing device is disposed in an air conditioner installed in the target space.” (Abernathy, ¶[0024], discloses The video camera 14 is permanently installed inside the HVAC duct 100 and focused to view all dampers blades 16.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Abernathy technique of visual verification into Miwa technique to provide the known and expected uses and benefits of Abernathy technique over smart digital safety technique of Miwa. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Abernathy to Miwa in order to provide real time visual verification for higher security. (Refer to Abernathy paragraph [0002].)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2018/0239953), in view of Aratani et al. (US 2002/0075450)

As per claim 11, in view of claim 1, Miwa does not explicitly disclose the following which would have been obvious in view of Aratani from similar field of endeavor “wherein the data generation unit is further configured to estimate a distance between elements from the image, and extract the person based on the distance that has been estimated.” (Aratani, ¶[0049], discloses the depth distance information thus measured is used for recognition of a person based on a distance difference in between the person as a subject and background to extract only the person image (with the background cut) and prevent the background from being picked-up in the case of, for example, surveillance camera systems and video teleconference systems.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Aratani technique of depth imaging into Miwa technique to provide the known and expected uses and benefits of Aratani technique over smart digital safety technique of Miwa. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Aratani to Miwa in order to provide accurate information on the depth distance of subject. (Refer to Aratani paragraph [0011 and 0013].)

				Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661